Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Objections
Claims 1, 13, 14 and 15 are objected to because of the following informalities:
As to Claim 1, instant claim recites “the breath” at line 2.  Examiner suggests to change “the breath” to -- a breath --.
 As to Claim 13, instant claim recites “the presence” at line 1.  Examiner suggests to change “the presence” to -- a presence --.
As to Claim 13, instant claim recites “the steps” at line 2.  Examiner suggests to change “the steps” to -- steps --.
As to Claim 14, instant claim recites “the step” at line 1.  Examiner suggests to change “the step” to -- a step --.
As to Claim 15, instant claim recites “the step” at line 1.  Examiner suggests to change “the step” to -- a step --.
As to Claim 15, instant claim recites “the pressure” at line 1.  Examiner suggests to change “the pressure” to -- a pressure --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 6 – 7, 9 – 11, 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2780135 A1 to Connerty Denise L (hereinafter “Connerty”).

Regarding Claim 1, Connerty teaches a controlled substance intercept system (see abstract describing a system including a gas sampler device and an interlock device) for detecting levels of one or more controlled substances in the breath of a subject and intercepting electric operation of a device (see abstract, see page 1, lines 5 – 15, page 5, lines 1 - 23 describing gas sampler configured to detect concentration of alcohol in the sample and a controller that includes computing device and which is configured to 
a sample capture module (see gas sampler device 36, Figs. 1 – 3, see page 5, lines 1 – 9 and page 11, lines 1 – 5); 
a THC identification module (see page 15, lines 5 – 11 describing the invention being applicable to the detection of other types of controlled substances such as marijuana i.e. THC).
Even though Connerty describes detection equipment in connection with alcohol detection in the embodiment described at pages 1 – 14, Connerty does not explicitly teach detection equipment comprising a THC identification module in the same embodiment.  Connerty however teaches modification of the embodiment that uses detection of other types of controlled substances such as marijuana (i.e. THC) as indicated at page 15, lines 5 – 11, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate THC identification module within the embodiment of Connerty as described above, since modifications of combining different embodiments (i.e. detection capability of THC) would be within the scope of one of ordinary skill in the art depending on users desire (see page 18, lines 3 – 17).  The modification allows for detection of other substances other than alcohol, thus providing flexibility of use.
Connerty as modified above further teaches an intercept module (see page 11, lines 18 – page 13, line 24 describing alarm and enable/disable features including immobilizer circuit 34, which can be considered as the intercept module); wherein the THC identification module sends an electric or optical signal to the intercept module if a 

Regarding Claim 2, Connerty as modified above teaches further comprising an indicator module (see multiple indicators at Fig. 2, such as prompt light 45, warning light 46, fail light 51 and a siren 38, see page 4, lines 25 – 27).  

Regarding Claim 3, Connerty as modified above teaches wherein the indicator module is selected from the group of indicators comprising: lights, display assemblies, sirens, horns, speakers, and vibrating devices (see multiple indicators at Fig. 2, such as prompt light 45, warning light 46, fail light 51 and a siren 38, see page 4, lines 25 – 27).  

Regarding Claim 6, Connerty as modified above teaches wherein the intercept module comprises means for interrupting the flow of electricity in a device (see page 11, lines 24 – 28, see also “Enablement/Disablement” section at page 12 lines 10 – 22, thus when it is disabled relay is also disabled thus reading on the invention as claimed).  

Regarding Claim 7, Connerty as modified above teaches wherein the intercept module includes a vehicle immobilizer (see immobilizer circuit 34 of vehicle 22).   

Regarding Claim 9, Connerty as modified above teaches wherein the intercept module is remote from the sample capture module and THC identification module (see arrangement at Figs 2, 4).  

Regarding Claim 10, Connerty as modified above teaches a voice recognition component for subject identification confirmation (see page 5, lines 14 – 17, see page 7, lines 9 – 12 describing video capability that is capable of recording audio of the subject that is providing the sample).  

Regarding Claim 11, Connerty as modified above teaches wherein the sample capture module includes a pressure regulator for regulating the pressure of the breath introduced into the system (see page 1, lines 5 – 15, page 5, lines 1 – 8, thus by providing pressure information, one is able to regulate/control as desired).   

Regarding Claim 13, Connerty teaches a method of intercepting equipment operation in response to the presence of cannabis or other controlled substance by analyzing breath of a subject (see abstract, see page 1, lines 5 – 15, page 5, lines 1 - 23 describing gas sampler configured to detect concentration of alcohol in the sample and a controller that includes computing device and which is configured to receive signals from the gas sampling device and performs a number of instructions such as 
removing contaminant material from the breath (see step 104, Fig. 4 illustrating receiving gas sample analysis from a gas sampler device 36, thus the sample that is being received in the gas sampler device is considered as the contaminant material as it is from the breath, hence reading on the invention as claimed);  
collecting a sample of at least one component of the breath of the subject, after the contaminant material has been removed therefrom (see collection of a sample of component in the gas sampler device 36 after the subject exhales into the sampler device 36, thus reading on the invention as claimed); 
analyzing the sample for the presence of one or more controlled substances (see page 13, lines 9 – 24 describing analyzing the signal from the detector and providing signal indicative of the concentration of the detected substance); 
sending a control signal to an immobilizer if the controlled substance is detected (see “Alarm” and “Enablement/Disablement” sections described at pages 11 – 13 which comprises immobilizer circuit 34); and immobilizing the equipment (see pages 11 – 13 describing “Alarm” and “Enablement/Disablement”, which further disables the vehicle depending on the result from the gas sampler device).  
Even though Connerty describes detection equipment in connection with alcohol detection in the embodiment described at pages 1 – 14, Connerty does not explicitly teach detection of cannabis or other controlled substances in the same embodiment.  Connerty however teaches modification of the embodiment that uses detection of other Connerty as described above, since modifications of combining different embodiments (i.e. detection capability of cannabis) would be within the scope of one of ordinary skill in the art depending on users desire (see page 18, lines 3 – 17).  The modification allows for detection of other substances other than alcohol, thus providing flexibility of use.

Regarding Claim 14, Connerty as modified above teaches the step of allowing the subject to inhale and exhale while introducing breath into the system (see breath sampler which requires the subject to exhale breath for introducing sample to the detector, see page 1, page 11, lines 1 – 7, it is obvious that the subject needs to inhale through the nose while collecting the exhaled sample through the mouth).  

Regarding Claim 15, Connerty as modified above teaches the step of regulating the pressure of the breath introduced into the system by the subject (see page 1, lines 5 – 15, page 5, lines 1 – 8, thus by providing pressure information, one is able to regulate/control as desired).  

Regarding Claim 16, Connerty .  
Claims 4, 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Connerty in view of CA 2850998 A1 to Attariwala et al. (hereinafter “Attariwala”).

Regarding Claim 4, Connerty teaches means for measuring the volume of the breath (see page 1, lines 5 – 15, page 5, lines 1 – 8, thus reading on the invention as claimed).
Connerty does not explicitly teach wherein the sample capture module comprises means for removal of water front the breath and valve means for preventing withdrawal of the breath sample by the subject during inhalation.  
Attariwala, in the field of cannabis drug detection device, teaches wherein the sample capture module comprises means for removal of water from the breath (see page 5, second paragraph describing the contaminant trap 13 which allows vapor, fluid and or solids to be removed from the subject’s exhaled breath, see Figs. 1 and 2) and valve means for preventing withdrawal of the breath sample by the subject during inhalation (see non-rebreather valve 12, Fig. 1 and description at page 5 first paragraph describing the non-breather valve 12 which allows the subject to inhale and exhale through the mouthpiece without the subject removing his lips from the mouthpiece and further allows the exhaled breath to be redirected into a contaminant trap 13, see also use of a flap valve as described at second paragraph at page 5, thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of removing water from the breath sample as well as using a valve to prevent withdrawal of the breath sample by the subject of Attariwala into Connerty, in order to improve 

Regarding Claim 5, Connerty in view of Attariwala as modified above teaches wherein the THC identification module comprises a controlled substance detection method selected from the group of controlled substance selection methods comprising; Asymmetric Waveform Ion Mobility Spectrometry (FAUMS), Mass Spectrometry. Liquid Chromatography, Ion Resonance Chamber, Magnetic Resonance Chamber, Light Spectroscopy, Color detection, and filtering (see page 6, paragraph starting at line 6 of Attariwala describing multiple methods including liquid chromatography, mass spectrometry, ion or magnetic resonance chamber etc.)

Regarding Claim 12, Connerty in view of Attariwala as modified above teaches in which the pressure regulator comprises an inflatable balloon to regulate the pressure of the breath introduced into the system (see page 6, lines 2 – 5 of Attariwala describing a variety of pressure regulating devices that can be used which may consist of a balloon).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Connerty in view of U.S. Patent Application Publication No. 2018/0039741 A1 to Trudell, Jr. (hereinafter “Trudell”).

Regarding Claim 8, Connerty as modified above teaches the claimed invention except for wherein the intercept module includes an electronic door lock.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an electronic door lock system, since it is known in the art of interlock systems of vehicles to prevent/lock a variety of features in a vehicle including that of door lock.
Trudell, in the field of monitoring cannabinoid levels and mobile systems, teaches that it is known to use an intercept module that includes an electronic door lock (see paragraph [0061] describing vehicle operation restriction devices (i.e. ignition interlock, door lock, speed reduction etc. based on detected THC levels measured).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an intercept module including an electronic door lock of Trudell into Connerty, in order to prevent have flexibility of selectively opening/closing the door based on the result from the detection hence improving efficiency of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following relevant arts:
Polzius (U.S. 2013/0168175 A1) teaches an interlock system for a vehicle includes a sampling device (4) that receives a sufficient quantity of a body fluid sample from a person to be tested; a read-out unit (11) detecting substances that 
Ridder (U.S. 2006/0173256 A1) teaches apparatus and method for controlling operation of vehicles by intoxicated individuals.
Crespo (U.S. 2008/0117063 A1) teaches breathalyzer testing an individual to ascertain concentration of controlled substance and an interlock device associated with the breathalyzer to prevent the operation of a motor vehicle if the test indicates that the individual is affected by a controlled substance beyond a predetermined threshold level.
Keays (U.S. 2011/0079073 A1) teaches A system and method of monitoring sobriety using a hand-held breath testing device that, on receipt of a user's breath, generates a breath test signal comprising substance content data and user identification data, and wirelessly transmits the breath test signal to a breath test signal receiving station.  The signal receiving station is monitored by a supervisor who is able to intervene should the blood alcohol level be greater than a predetermined threshold, or should the user identification data no match with a reference user identification data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/           Primary Examiner, Art Unit 2861